0Citation Nr: 1435463	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-15 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the termination of VA nonservice-connected pension benefits was proper.

2.  Entitlement to waiver of overpayment of VA nonservice-connected pension benefits in the amount of $25,947.00, to include the validity/amount of the debt.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from November 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans' Affairs (VA) Pension Management Center in St. Paul, Minnesota, which terminated the Veteran's nonservice-connected pension benefits from January [redacted], 2007 to June [redacted], 2009, and again from August [redacted], 2009.

The Veteran's pension benefits were restored in April 2014, effective from February [redacted], 2014.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In his May 2011 substantive appeal, the Veteran stated that he was trying to get someone to represent him.  In a March 2012 letter, the RO notified the Veteran that his case had been certified to the Board and that he had 90 days to appoint a representative to represent him.  The Veteran did not thereafter appoint a representative. 

The issue of entitlement to waiver of overpayment of VA pension benefits in the amount of $25,947.00, to include the validity of the debt, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was a fugitive felon from January [redacted], 2007, to June [redacted], 2009.

2.  As of August [redacted], 2009, the Veteran had been incarcerated for 60 days.

CONCLUSION OF LAW

Termination of the Veteran's nonservice-connected pension benefits was proper.  38 U.S.C.A. §§ 1505, 5131B (West 2002); 38 C.F.R. § 3.666 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  

In this case, the Board notes that the pertinent law is determinative of the Veteran's claim.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  The facts of the case, specifically the dates associated with the Veteran's arrest warrant and subsequent incarceration, have not been disputed by the Veteran.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

The Veteran submitted additional evidence to the Board in April 2012.  The evidence/argument is cumulative of that previously considered by the RO (i.e., assertions regarding the illegality of his sentence and errors that were made by TDCJ in calculating his sentence).  Therefore, remand for a supplemental statement of the case is not warranted.

II.  Termination of Nonservice-Connected Benefits

Evidence generated by the Texas Department of Criminal Justice (TDCJ) shows that the Veteran had been sentenced to 20 years of incarceration in August 1986 for a burglary offense.  He was released on parole on several occasions, including on February [redacted], 2006.  However, a pre-revocation warrant of arrest was issued for the Veteran on January [redacted], 2007.  He was arrested on June [redacted], 2009 in Council Bluff, Iowa, and returned to TDCJ custody in September 2009.

As noted above, the Veteran's nonservice-connected pension benefits were terminated as of January [redacted], 2007, reinstated on June [redacted], 2009, and terminated again as of August [redacted], 2009.

Termination of the Veteran's pension benefits from January [redacted], 2007 was proper.  A veteran who is otherwise eligible for a benefit may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  See 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.666.  The implementing regulation defines the term "fugitive felon."  This definition includes violating a condition of probation or parole imposed for commission of a felony under the Federal or State law. 38 C.F.R. § 3.666(e)(2)(ii). 

The U.S. Court of Appeals for Veterans Claims has noted that actual knowledge that a warrant has been issued is irrelevant and not a part of the statutory requirement for finding a Veteran to be a fugitive felon.  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).  An adjudication of guilt is not required for a veteran to be considered a fugitive felon by reason of violating a condition of probation or parole.  Id.

Because the evidence shows that the Veteran's parole was revoked on January [redacted], 2007, he was a fugitive felon under the applicable laws and regulations, and termination of his pension benefits as of that date was appropriate.

The Veteran's benefits were reinstated on June [redacted], 2009, as the warrant for his arrest had been cleared at that time.  However, he was also incarcerated as of that date.  A person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid pension benefits beginning on the 61st day of incarceration.  38 U.S.C.A. § 1505; 38 C.F.R. § 3.666 (2013).  Because the Veteran was taken into custody on June [redacted], 2009, his benefits were again properly terminated on August [redacted], 2009, the 61st date of his incarceration.

The Veteran has submitted several statements in support of his claim.  He has made assertions regarding the illegality of his sentence and errors that were made by TDCJ in calculating his sentence.  These matters are beyond the scope of the Board's inquiry in this case.  However, the Veteran has not disputed the essential facts of the case at hand, namely that an arrest warrant was issued for him on January [redacted], 2007, and that he was incarcerated on June [redacted], 2009.  Therefore, the termination of his pension benefits based upon those dates was proper, as discussed above.


ORDER

Restoration of nonservice-connected pension benefits from January [redacted], 2007 to June [redacted], 2009, and from August [redacted], 2009 to February [redacted], 2014 is denied.


REMAND

In his May 2011 VA Form 9 substantive appeal, the Veteran took issue with the amount of money that VA said he owed, including whether such debt was valid.  Because these statements were received within one year of the decision terminating his benefits, as well as the notice of his overpayment, they constitute a valid notice of disagreement with the validity of the debt and a request for a waiver.  Therefore, a statement of the case should be issued to address these issues.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case addressing his claim for a waiver of overpayment of VA pension benefits in the amount of $25,947.00, to include the validity/amount of the debt.  Inform him that he needs to file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


